Citation Nr: 1227250	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-03 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for plantar keratoma (hyperkeratosis), previously considered as a plantar wart on the ball of the left foot and bunion or callus on this foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran had active military service from December 1961 to December 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from June and September 2003 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for gastroesophageal reflux disease (GERD) and bilateral hearing loss.  This appeal also stems from a more recent January 2006 RO decision increasing the rating for his plantar keratoma from 0 to 10 percent, retroactively effective from August 29, 2002, the date of receipt of his claim for an increased rating for this disability.  He appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).

In support of his claims, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

The Board subsequently issued a decision in April 2010 reopening the claim for GERD on the basis of new and material evidence and then granting this claim on its underlying merits.  However, the Board remanded the remaining claims for service connection for bilateral hearing loss and for a rating higher than 10 percent for the left foot plantar keratoma for further development and consideration.  This additional development of these remaining claims especially included having the Veteran undergo VA compensation examinations for a medical nexus opinion concerning the etiology of his hearing loss - particularly in terms of whether it is attributable to noise exposure during his military service - and to reassess the severity of his left foot plantar keratoma.  He since has had these VA examinations in August and September 2010.


In the interim, the RO issued a June 2010 decision effectuating the Board's grant of service connection for the GERD and assigning an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from September 17, 2002, the date of receipt of this claim.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, the claim concerning his GERD is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In a September 2011 decision the Board denied his claim for hearing loss, but instead again remanded this claim for a higher rating for his left foot disability for still further development and consideration.


FINDING OF FACT

The plantar keratoma on the Veteran's left foot consist of a fairly soft 1.0 by 0.75 inch callosity under the second and third metatarsal heads, an altered gait, and subjective complaints of pain.


CONCLUSION OF LAW

The criteria are not for a rating higher than 10 percent for the plantar keratoma of the left foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §4.118, Diagnostic Codes 7800-7805 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic Codes 5276-5284 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) ; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each individual case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. 

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.  Moreover, it since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010). 

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 2002, June 2010 and September 2011.  The letters, especially in combination, informed him of the type of evidence required to substantiate his claim for a higher rating for his left foot disability and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by discussing this disability rating element of his claim, as well as the downstream effective date element in the event a higher rating is granted.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO/AMC obtained his service treatment records (STRs), VA treatment records, and arranged for VA compensation examinations in February 2003 and more recently in September 2010 to assess and then reassess the severity of this disability.  Indeed, the Board remanded this claim in April 2010 to obtain additional treatment records and for that September 2010 VA examination.  The Board again remanded this claim in September 2011, this time to provide corrective VCAA notice and then to readjudicate the claim, which subsequently was done in the June 2012 SSOC.  The Board therefore is satisfied there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Moreover, since there is now sufficient evidence of record to fairly decide this claim insofar as determining the severity of this disability, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time since an otherwise adequate examination does not obligate VA to provide another examination merely as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA, such that appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The words "slight," "mild," "moderate," "severe" and "pronounced" are not defined in the Rating Schedule in relation to this disability.  Rather than applying a mechanical formula, VA adjudicators must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In assessing the severity of the Veteran's plantar keratoma, VA must consider whether there have been times since one year immediately preceding his claim for a higher rating for this disability when it has been more severe than 10-percent disabling.  And if there have been, the Board is obligated to "stage" this rating to compensate him for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).

A March 1968 rating decision granted service connection for a plantar wart of the left foot, and assigned a 0 percent rating.  In August 2002, the Veteran requested an increased rating for the disability.  

A VA examination was conducted in February 2003.  Physical examination revealed a painful area of hyperkeratosis in the area of the second metatarsal patellofemoral the left foot.  The Veteran walked on the lateral aspect of his left foot to relieve the pressure over the area.  He could not squat or rise to his toes due to the hyperkeratosis.  

A VA examination was conducted in September 2010.  The Veteran uses a cane and wears special shoes for diabetics.  Physical examination found a fairly soft 1.0 by 0.75 inch callosity under the second and third metatarsal heads of the left foot.  The Veteran complained of mild tenderness with pressure on the area.  There was no skin breakdown noted.  

The Board notes that treatment records note findings of callous of the right foot, pes planus, peripheral neuropathy and peripheral vascular disease affecting the lower extremities, and mild degenerative joint disease of multiple joints of the feet.  However, the Veteran is not in receipt of service connection for these conditions.  Therefore, these symptoms will not be considered in the increased rating claim.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is possible to separate symptomatology from nonservice-connected disabilities from the 
service-connected disability, these symptoms do not need to be considered as part and parcel of the service-connected disability). 

The Veteran contends that his left foot disability deserves an even higher rating, meaning even higher than the 10 percent rating he received in the January 2006 decision from which this appeal ensued.  This disability has been rated in part under 38 C.F.R. § 4.71a, Diagnostic Code 5276, analogous to acquired flat foot.  38 C.F.R. § 4.20.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The Veteran's disability is rated as hyphenated Diagnostic Code 7899-5276.

Unilateral acquired flatfoot that was moderate with a weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe unilateral acquired flatfoot with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and the use of accentuated, indication of swelling on use and characteristic callosities warrants a 20 percent rating.  Pronounced unilateral acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation and not improved by orthopedic shoes or appliances warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5276.

While he does have calluses, as no deformity pain on manipulation, or swelling on use have been shown, an increased, 20 percent, rating is denied under this Diagnostic Code.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284, which apply to disabilities of the foot.  Of these possibilities, Diagnostic Codes 5279 (metatarsalgia, anterior, unilateral or bilateral), 5280 (hallux valgus, unilateral), 5281 (hallux rigidus, unilateral, severe), and 5282 (hammer toe) need not be considered, as they do not allow for disability ratings in excess of 10 percent.  Furthermore, separate disability ratings under the codes would violate the rule against pyramiding under 38 C.F.R. § 4.14 (2011), as the Board believes that pain is implicitly contemplated by each of these codes. 

Diagnostic Code 5277 provides a minimum 10 percent rating for bilateral weak foot, which is noted to be secondary to many constitutional conditions.  This code directs that the underlying condition be rated and thus need not be further considered. 

Under Diagnostic Code 5278, unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads warrants a 20 percent rating.  Unilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  While the calluses at issue in this claim are noted to be in the area of the Veteran's second and third metatarsal head, the medical evidence of record does not show all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and "marked" tenderness; nor notes any of the other symptoms associated with the 30 percent rating.  In particular, the Board notes that the September 2010 VA examination report describes the Veteran's tenderness as mild.  While the Board has considered the Veteran's own lay description of his symptoms, which is certainly of some probative value, the Board ultimately places far more weight on the specific clinical findings of the competent health care specialist.  As noted, that examiner elicited a history of symptomatology from the Veteran, but also considered the results of a thorough physical examination.  Therefore, the preponderance of the evidence is against granting an increased rating under Diagnostic Code 5278. 

Diagnostic Code 5283 evaluates malunion or nonunion of tarsal or metatarsal bones, assigning a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  The record does not note any malunion or nonunion of the tarsal or metatarsal bones.  This rating code is therefore not for application. 


Diagnostic Code 5284 assigns ratings for other foot injuries.  This code assigns a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  With respect to the severity of the Veteran's left foot disability, there are no findings related to the service-connected disability which could be described as markedly severe.  After reviewing the remaining evidence of record, however, the Board finds that the preponderance of the evidence is against assigning an increased rating. 

Therefore, the Board finds that disability ratings in excess of 10 percent are not warranted under Diagnostic Codes 5277 to 5284. 

The Veteran's plantar keratoma of the left foot could also be rated under the Diagnostic Codes pertaining to skin conditions.  Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion that addresses ratings of the skin.  See 73 Fed. Reg. 54708 (September 23, 2008).  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply. 

The only rating available under Diagnostic Code 7804 is the presently assigned 10 percent, and a higher rating is therefore not warranted under this code.  Under the remaining skin disability criteria, 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, the Veteran's bilateral foot disabilities cannot be rated under Diagnostic Code 7800, as this code only applies to disabilities of the head, face, and neck.  Diagnostic Code 7801, which rates scars other than those on the head, face, or neck that are deep or cause limited motion may arguably apply in this case depending on whether they are associated with underlying soft tissue damage.  Even if the Veteran's plantar keratoma is considered to be deep or cause limited motion, however, he cannot receive ratings in excess of 10 percent unless these calluses exceed twelve square inches (77 square centimeters) in area.  Because that is not the case in this claim, increased ratings cannot be granted under Diagnostic Code 7801. 

The Board need not consider Diagnostic Codes 7802, for superficial scars other than on the head, face, or neck that do not cause limited motion, or Diagnostic Code 7803, for scars that are superficial and unstable, because these diagnostic codes do not allow for disability ratings in excess of 10 percent.  38 C.F.R. § 4.14. 

Diagnostic Code 7805, for other scars, provides disability ratings based on limitation of function of the affected part.  Diagnostic Code 5276 considers this exact situation.  

The Board has also considered whether separate ratings should be assigned for foot disability and scarring, keeping in mind that the compensation of a single symptom, or set of symptoms, under multiple diagnostic codes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  This question in particular assumes that the Veteran's calluses themselves are more appropriately rated as moderately disabling foot injuries under Diagnostic Code 5284 (in effect continuing the current 10 percent disability ratings but assigning these ratings under a diagnostic code that contemplates foot injuries rather than painful scars), thus making available the option of assigning separate ratings for painful scars under Diagnostic Code 7804. 

The Board ultimately finds that the evidence as discussed above does not reflect the presence of a separately-compensable scar or scars.  There is no evidence of scarring or disfigurement other than that associated with the calluses themselves.  The remaining evidence of record does not contradict this finding.  Even assuming that the scarring itself is painful, the Board finds that such symptomatology is also contemplated by a 10 percent rating for moderate foot injuries under Diagnostic Code 5276. 

To summarize, according to the evidence of record, the Veteran cannot be assigned a disability rating higher than 10 percent under Diagnostic Code 5276. 

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating. 

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 


With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria found in the rating schedule for ankle disability shows that the rating criteria reasonably describe and contemplate his disability level and symptomatology, for the reasons and bases already discussed. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalization for this disability.  Indeed, to the contrary, all of the evaluation and treatment he has received for this disability has been on an outpatient basis, not as an inpatient.  Additionally, it is not shown he has experienced the required marked interference with employment due to this disability - meaning above and beyond that contemplated by his existing rating.  See 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

In short, the Veteran's plantar keratoma of the left foot does not satisfy the applicable criteria for an increased rating.  At no time during the pendency of this claim has the disability been more or less disabling than as currently rated.  See Hart, supra.  The preponderance of the evidence is against this claim; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been retired since 1989.  He has not alleged that he is unemployable on account of his 
service-connected disabilities, particularly on account of this specific disability at issue - meaning, because of it, incapable of obtaining and maintaining substantially gainful employment versus just marginal employment in comparison.


ORDER

The claim for a rating higher than 10 percent for the plantar keratoma of the left foot is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


